Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Andrew Hamilton, Appellant                             Appeal from the 202nd District Court of
                                                        Bowie County, Texas (Tr. Ct. No. 17-F-
 No. 06-19-00054-CR         v.                          1053-202).        Memorandum Opinion
                                                        delivered by Justice Stevens, Chief Justice
 The State of Texas, Appellee                           Morriss and Justice Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect court costs of
$274.00. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Andrew Hamilton, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED DECEMBER 16, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk